Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (10151032) in view of Wikipedia (Wikipedia-Power door locks) and further in view of Allie (Demystifying fabric weight) or Bedeloglu et al. (Textiles Types, Uses and Production Methods).  Thompson teaches a cover that can be used for vehicles (col.1, ln. 33), the cover is having a fabric of conductive fabric.
4)Protective covers are often used to protect equipment and parts in a 
wide range of environmental conditions.  Corrosion and oxidation are of 
particular concern, especially in connection with vehicles, airplanes, 
munitions, weapons and weapons systems and equipment with metal and/or 
electronic components and the like.


12)Previously some concepts used to impart electrical conductivity or static dissipation properties to cover materials have been tried and evaluated.  Most include the use of yarns or threads containing a percentage component of either a metallic (stainless steel or copper sulphate) or carbon to render the yarn and thus the woven or knitted fabric made from the yarn, electrically conductive.

(23)..The inner layer may also be rendered electrically conductive by either weaving in of inherently conductive fibers or by topical (i.e. coating, printing, etc.) treatment.


(50)Additionally, carbon fibers, bundles or yarns may be used in the 
protective cover (10, 18 or 26), which provides static dissipative or 
electrostatic discharge (ESD) or anti-static characteristics.  
 
(51)    An additional feature of another embodiment of the invention is 
therefore to impart a cost effective and durable electrical conductive or 
electro-static dissipative (ESD) performance to the fabric material using a 
screen printing technology of an electrically conductive ink.  The print 
lay-down of ink is critical to conductivity performance and in the case of the overall concept of the present invention, preventing loss of air permeability of the cover.

[0053] Another suitable fabric is yellow Nexus.RTM.  nonwoven polyester having  a weight of 1-1.2 oz./yd.sup.2, and a thickness of 0.008-0.012 in., The inner layer may also be rendered electrically conductive by  either weaving in of inherently conductive fibers or by topical (i.e. coating,  printing, etc.) treatment.
62)    Composite fabric systems within the scope of the present invention could include additional layers, selected to provide specific new attributes to the system and within the composite.  Such systems might include one or more layers to reduce sound transmission.  Another would be to include a metal or metallized film layer that would reflect heat or dissipates static or provide EMI shielding.  Another type of layer that could be included might include materials designed to absorb particular parts of the electromagnetic spectrum, such as infrared radiation to reduce IR signal or detection, radio signals or other means of detection.  Yet another type of layer could be included to degrade biological or chemical toxins. 

Note that the claim is a “comprising” type, and the one of the conductive inner layer in Thompson would meet the “fabric” as claimed.
Thompson does not show the motor vehicle with an electronic lock and the cover substantially enclosing the top and sides of the motor vehicle.  It would have been obvious to one of ordinary skill in the art to provide the cover substantially enclosing the vehicle would have been obvious.  
Regarding the motor with a radio control lock,  Wikipedia teaches that it is power door locks are popular, it would have been obvious to one of ordinary skill in the art to provide the cover for a car with a power door lock to protect the desired property.
Regarding the finished weight of the material, note the finish weight of 16osy is broad.  Allie teaches that it is known in the art that fabric weight can be varied depending on its uses, effectiveness, maintenance, breathability.  It would have been obvious to one of ordinary skill in the art to provide the fabric material greater than 16osy to provide the desired material for the protection.

“Fabric type, fabric density and conductive material quantity influenced the electromagnetic shielding effectiveness and static charge dissipation behaviour of woven fabrics.“ (pg. 321)
“Different blend ratios for metal-based open-end friction core spun yarns were performed. Using these yarns, a woven fabric was produced on the semi-automatic weaving loom. When density of weft and warp yarns was increased, electromagnetic shielding effectiveness increased in all frequencies.” (pg. 321)
“Researchers observed that the shielding effectiveness increased with an increase in course density, wale density and tightness factors. The interlock knitted fabric had better electromagnetic shielding effectiveness at low frequency to higher frequency range than plain and rib knitted fabrics.” (pg. 324)

Therefore, it would have been obvious to one of ordinary skill in the art to provide the fabric material greater than 16osy to provide the desired material for the protection.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Piros (4958881) or Robinson (20160221427) in view of Wikipedia (Wikipedia-Power door locks), and further in view Allie (Demystifying Fabric Weight dated 12/13/2017),  or American & Efird (Fabric Weight) or  Bedeloglu et al. (Textiles Types, Uses and Production Methods)
Piros teaches a cover for a car that has metal woven mesh that would be capable to block RF signal. 
It has also been discovered, according to the present invention, that if the intermediate piece of material includes woven within it metal fibers such as steel fibers and/or fine chain, or an internal metal sheeting, then it is very difficult to cut the piece of material to remove it from the underside of the cover. (col. 5, ln. 14, with emphasis)

Robinson also teaches a cover with metal woven mesh that would be capable to block RF signal. 
metal; metal oxide; a metal-coated wool,  such as steel wool, stainless steel wool, galvanized steel wool; carbon;  ceramic; ceramic-glass; glass; para-aramid synthetic fiber; meta-aramid  synthetic fiber; Ultra-High-Molecular-Weight PolyEthylene (UHMWPE) (also known  as UHMW, High-Modulus PolyEthylene (HMPE), and High-Performance PolyEthylene  (HPPE)--with certain fiber forms of UHMWPE also known by the trademarks DYNEEMA  and SPECTRA); poly-aramid fiber and/or UHMWPE with or without elemental metal,  alloy, metal, or metallic-coating; analogs thereof; fabrics thereof; and  polymeric resin composites comprised thereof.  An even more preferred  embodiment of pest barrier includes the pest barrier comprised of one or more  of PPTA, PMIA, UHMWPE, any combination of these, any analogs thereof, any  fabrics thereof, and any resin composites thereof.  Still another even more  favored embodiment of barrier 31a includes one or more of: elemental metal,  alloy, metal, or metallic-coated PPTA fiber; PMIA fiber, UHMWPE fiber, any  combination of these, analogs thereof, any fabrics thereof, and any resin  composites thereof. (with emphasis) 

[0043] Still another preferred embodiment includes a pest barrier comprised of  at least one of a gas permeable: hardware cloth; stainless steel wool cloth;  elemental metal, alloy, metal, or metallic fibers structured as one or more of  a knit, woven and knotted fabric with a pattern of small openings;  PolyVinylChloride (PVC) coated wire mesh; and a blend of stainless steel wool  interwoven with polymer fibers (also known under the trademark XCLUDER).  A  more preferred form including a gas permeable arrangement of a pest barrier  comprises one or more of: fabric comprised of inorganic fibers, fabric  comprised of organic polymer fibers, hardware cloth; steel wool; stainless  steel wool cloth; galvanized steel wool; elemental metal, allow, metal or  metallic fibers; PVC coated wire mesh; a blend of stainless steel wool  interwoven with polymer fibers; metal oxide fiber; carbon fiber; ceramic;  ceramic-glass; glass fiber; elemental metal, alloy, metal, or metallic-coated  poly-aramid polymer and/or UHMWPE; (with emphasis)
Piros or Robinson meets all claimed limitations except for the car having powered lock and the Regarding the motor with a radio control lock, Wikipedia teaches that it is power door locks are popular, it would have been obvious to one of ordinary skill in the art to provide the cover for a car with a power door lock to protect the desired property.
Regarding the finished weight of the material, note the finish weight of 16osy is broad.  Allie teaches that it is known in the art that fabric weight can be varied depending on its uses, effectiveness, maintenance, breathability.  It would have been obvious to one of ordinary skill in 
Also note that Bedeloglu teaches that the relationship between fabric density and effectiveness:
“Fabric type, fabric density and conductive material quantity influenced the electromagnetic shielding effectiveness and static charge dissipation behaviour of woven fabrics.“ (pg. 321)
“Different blend ratios for metal-based open-end friction core spun yarns were performed. Using these yarns, a woven fabric was produced on the semi-automatic weaving loom. When density of weft and warp yarns was increased, electromagnetic shielding effectiveness increased in all frequencies.” (pg. 321)
“Researchers observed that the shielding effectiveness increased with an increase in course density, wale density and tightness factors. The interlock knitted fabric had better electromagnetic shielding effectiveness at low frequency to higher frequency range than plain and rib knitted fabrics.” (pg. 324)

Therefore, it would have been obvious to one of ordinary skill in the art to provide the fabric material greater than 16osy to provide the desired material for the protection.
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over the Piros or Robinson rejections, as set forth above, and further in view of Rudys et al. (5845958).  Rudys teaches that it is known in the art to provide transparent material for a vehicle cover for the lights in fig. 16 and transparent windows on the opening for improve visibility:
“Similar opening may be cut in the portions of cover 60 that corresponds to the passenger side window or rear windows of a vehicle so as to improve a driver's rear and side visibility.  Such openings may be covered with transparent panels.”
It would have been obvious to one of ordinary skill in the art to provide transparent material for a vehicle cover for the lights in fig. 16 and transparent windows for improve visibility and to permit the driving and/or seeing at dark.


Claims 1-2, 11, 10-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over LessEMF ( Shielding and Conductive Fabrics, 08/04/2016) in view of Thompson ‘032, and further in view Goldsmith (20040187902) and further in view of Wikipedia,  LessEFM teaches a plurality of fabric used in the purpose of RF shielding, including material of light weight material (at 1:19, and 1:37 for transparency) and factors including distance between conductive threads, weaving quality of metal, etc., and the use of silver weave threads.  LessEFM does not teach the use of the material for shielding car, Thompson teaches the use of conductive material being used for the protection of vehicle of radio signals, etc.  It would have been obvious to one of ordinary skill in the art to use the fabric LessEMF for a car cover would have been obvious.    Goldsmith teaches that it is known in the art to provide a light weight cover.  Therefore, it would have been obvious to one of ordinary skill in the art to provide the material of LessEMF to construct the cover of Goldsmith for the purpose of RF protection would have been obvious.  Wikipedia teaches that it is known in the art radio frequency is popular in car and therefore the use of a RF cover to protect the car would have been obvious.
Regarding claim 12, it would have been obvious to one of ordinary skill in the art to provide use any claimed material to provide the desired material for the cover.
Regarding the thread weight of 1.5 to 1.7, it would have been obvious to one of ordinary skill in the art to provide the thread weight of 1.5 to 1.7 to provide the desired light weight for the material.
	Regarding claim 4, it would have been obvious to one of ordinary skill in the art to provide the tensile strength as claimed to provide the desired tensile strength by the material.
Regarding claim 5, it would have been obvious to one of ordinary skill in the art to provide the resistivity as claimed to provide the desired material for protection.

Regarding claim 7, it would have been obvious to one of ordinary skill in the art to provide the silver in the claimed weight to provide the desired strength for RF resistance.
Claims 3, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the Les EMP rejection, as set forth above, and further in view of Rudys et al. (5845958).  Rudys teaches that it is known in the art to provide transparent material for a vehicle cover for the lights in fig. 16 and transparent windows on the opening for improve visibility:
“Similar opening may be cut in the portions of cover 60 that corresponds to the passenger side window or rear windows of a vehicle so as to improve a driver's rear and side visibility.  Such openings may be covered with transparent panels.”
It would have been obvious to one of ordinary skill in the art to provide transparent material for a vehicle cover for the lights in fig. 16 and transparent windows for improve visibility and to permit the driving and/or seeing at dark.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the LessEMF rejection, as set forth above, and further in view Falken (20150061914).  It would have been obvious to one of ordinary skill in the art to use electrolessly plating as taught by Falken to provide the desired method for making the fabric. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the LessEMF rejection, as set forth above, and further in view of Tavelli et al. (20040074577).  It would have been obvious to one of ordinary skill in the art to provide a waterproof layer (at 122’) as taught by Tavelli to provide added protection.

Applicant's arguments have been fully considered but they are not persuasive. 

“Similar opening may be cut in the portions of cover 60 that corresponds to the passenger side window or rear windows of a vehicle so as to improve a driver's rear and side visibility.  Such openings may be covered with transparent panels.”

As set forth previously, Thompson teaches the use of a conductive fabric configured to attenuate the transmission of radio waves in a vehicle cover.  It noted that Thompson teaches a various material and various types of fabric including that of woven material.   Therefore, to use the cover in a consumer vehicle with a remote alarm would have been obvious.  
“ Protective covers are often used to protect equipment and parts in a wide range of environmental conditions.  Corrosion and oxidation are of particular concern, especially in connection with vehicles, airplanes, munitions, weapons and weapons systems and equipment with metal and/or electronic components and the like. (col. 1, ln. 20-25)”
	
	Composite fabric systems within the scope of the present invention could include additional layers, selected to provide specific new attributes to the system and within the composite.  Such systems might include one or more layers to reduce sound transmission.  Another would be to include a metal or metallized film layer that would reflect heat or dissipates static or provide EMI shielding.  Another type of layer that could be included might include materials designed to absorb particular parts of the electromagnetic spectrum, such as infrared radiation to reduce IR signal or detection, radio signals or other means of detection.  Yet another type of layer could be included to degrade biological or chemical toxins. 
	Thompson teaches that it is known in the art to provide shielding material over any product containing electronic, Thompson also teaches the specific use with a vehicle.  

abric type, fabric density and conductive material quantity influenced the electromagnetic shielding effectiveness and static charge dissipation behaviour of woven fabrics.
Regarding the Less EMF, as set forth above, Less EMF teaches the use of numerous type of fabric that can be used for shielding.  Therefore to use the any type of fabric of Less EMF would have been obvious for protection of a vehicle as clearly taught by Thompson would have been obvious since if is just one of numerous of application for using shielding fabric. 
  	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541.  The examiner can normally be reached on 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fenn Mathew can be reached on 571-272-4978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733